DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
Response to Amendment
Applicant’s amendments to claims 21, 35 and 41 have overcome the previous rejection under 35 U.S.C. 112(a). The Examiner notes that “about” used in conjunction with numerical values should be taken to mean ± 10% of the recited value as set forth in [0142] of the instant specification which gives sufficient support to claims 21, 35 and 41.
Claim Objections
Claims 21, 35 and 41 are objected to because of the following informalities: “cardiac simulator” in the newly added limitations should be amended to --cardiac stimulator--.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities: “the pulse” in the newly added limitations should be amended to --the pulse waveform--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 25-29, 31-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US PGPub 2008/0172048) (“Martin”) in view of Hancock (US PGPub 2013/0274733) and in further view of Callas et al. (US PGPub 2012/0095459) (“Callas”) and Martin et al. (US PGPub 2014/0194864) (“Martin ‘864”).
Regarding claim 21, Martin teaches an apparatus, comprising: a first jaw (22, Fig. 1) and a second jaw (20, Fig. 1), the first jaw and the second jaw being substantially rigid (jaws 20 and 22 are considered rigid as they are disclosed as capable of applying pressure to grasped tissue, [0035]), elongate, and collectively defining a longitudinal axis (as shown in Figs. 1, 2, and 3), the first jaw and the second jaw further configured to be positioned around an anatomical structure in a first configuration and to be transitioned to a second configuration to clamp tissue therebetween (see Figs. 8-10, tissue 48, [0027]); a first plurality of electrodes (36, 38) disposed on a side of the first jaw facing the second jaw (as shown in Fig. 4), each electrode of the first plurality of electrodes having a first exposed portion with a height (see exposed portion of electrodes 36, 38 facing the opposite jaw in Fig. 4, see also [0032]), within a cross-section of the apparatus that is orthogonal to the longitudinal axis, a width that is less than a length of that electrode (see [0032]), the first plurality of electrodes spaced apart laterally with respect to the longitudinal axis (as shown in Fig. 4); a second plurality of electrodes (28, 30) disposed on a side of the second jaw facing the first jaw (as shown in Fig. 4), each electrode of the second plurality of electrodes having a second exposed portion with a height (see exposed portion of electrodes 28, 30 facing the opposite jaw in Fig. 4, see also [0032]), within the cross-section, a width that is less than a length of that electrode (see [0032]), the plurality of second electrodes spaced apart laterally with respect to the longitudinal axis (“distal jaw 22 is configured similarly to the proximal jaw 20”; [0032], Fig. 4); and a processor operatively coupled to the first plurality of electrodes and the second plurality of electrodes (see central processing board 105 of PGPub 2007/0191826 of U.S. Ser. No. 11/457,531 incorporated by reference in [0029] of Martin), the processor configured to configure a first electrode of the first plurality of electrodes (see 38 as shown in Figs. 5-7) and a third electrode of the second plurality of electrodes (see 30 as shown in Figs. 5-7) to have a polarity (see positive and negative polarities as shown in Figs. 5-7); configure a second electrode of the second plurality of electrodes (see 28 as shown in Fig. 5-7) and a fourth electrode of the first plurality of electrodes (see 36 as shown in Figs. 5-7) to have a polarity (see positive and negative polarities as shown in Figs. 5-7), the second electrode being disposed diagonally across from the first electrode in the cross-section (as shown in Figs. 5-7), the second electrode disposed directly across from the fourth electrode in the cross-section (see 28 and 36 disposed directly across from each other in Figs. 5-7), the first electrode disposed directly across from the third electrode in the cross-section (see 38 and 30 disposed directly across from each other in Figs. 5-7), the third electrode disposed diagonally across from the fourth electrode in the cross-section (see 30 and 36 disposed diagonally across from each other in Figs. 5-7); deliver a pulse waveform to the first and second electrodes (see current flux between the electrodes, Figs. 5-7) such that the first and second electrodes deliver ablative energy to the tissue that also extends along the longitudinal axis (see ablation 54 created by electrodes extending along the longitudinal axis, therefore ablation 54 must also extend along the longitudinal axis, Figs. 3 and 8-10). However, Martin fails to teach the first exposed portion with a height no less than 0.5 mm protruded from the side of the first jaw, the second exposed portion with a height greater than 0.5 mm protruded from the side of the second jaw, a routing console coupled to the first and second plurality of electrodes, the routing console coupled to a cardiac stimulator and configured to receive data for synchronization of a pulse waveform with a patient cardiac cycle and wherein the processor is operatively coupled to the first and second plurality of electrodes via the routing console, configuring the first electrode and third electrode with the first polarity, the second electrode and the fourth electrode with a second polarity opposite the first polarity and delivering an electric field that forms a contiguous ablation zone in the tissue via irreversible electroporation that extends diagonally across the tissue in the cross-section from the first electrode to the second electrode as claimed.
Hancock teaches a clamping structure (see Fig. 7A) comprising first and second radiating structures (see radiating structures 282, 284, Fig. 7A) for transferring RF EM energy to tissue (see [0093]) disposed on first and second arms (see arms 286 and 288, Fig. 7A), wherein the first and second radiating structures protrude slightly from their respective arms 286, 288, e.g. by 0.5 mm (see [0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the first and second exposed portions as taught by Martin to be no less than 0.5 mm and/or greater than 0.5 mm protruded from the side of the first or second jaw, respectively, in light of Hancock to provide the advantage of better contact with tissue grasped during the treatment process (see Hancock [0093]), and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). However, Martin in view of Hancock fails to teach a routing console coupled to the first and second plurality of electrodes, the routing console coupled to a cardiac stimulator and configured to receive data for synchronization of a pulse waveform with a patient cardiac cycle and wherein the processor is operatively coupled to the first and second plurality of electrodes via the routing console, configuring the first electrode and third electrode with the first polarity, the second electrode and the fourth electrode with a second polarity opposite the first polarity and delivering an electric field that forms a contiguous ablation zone in the tissue via irreversible electroporation that extends diagonally across the tissue in the cross-section from the first electrode to the second electrode as claimed.

    PNG
    media_image1.png
    819
    760
    media_image1.png
    Greyscale

(Callas Fig. 5)
Callas teaches an irreversible electroporation device (see [0039], Figs. 1 and 2) having an electrode arrangement (as shown in Figs. 6 and 9) wherein the energy is directed diagonally between laterally adjacent electrodes to form contiguous, diagonal ablation zones that also extend longitudinally along the longitudinal exposure of the electrodes (see [0046] and [0054]; Figs. 6 and 9) wherein the first and third electrodes (as indicated in annotated Fig. 5 above) have a negative polarity during energy activation (see boxed in configurations of polarities in annotated Figure 5 above) and the second and fourth electrodes (as indicated in annotated Fig. 5 above) have a positive polarity during energy activation (see boxed in configurations of polarities in annotated Figure 5 above) during a therapeutic treatment comprising multiple firings of the electrodes over the duration of the therapeutic treatment (the electric fields are applied sequentially during the procedure, so only one pair of oppositely charged electrodes are used for a given electric field during a given firing sequence, see [0054] and boxed in configurations of polarities in annotated Figure 5 above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor and electrodes as taught by Martin in view of Hancock to be configured for irreversible electroporation to generate contiguous ablation zones diagonally and sequentially between the electrodes and configured the polarities such that the first electrode and third electrode have a first polarity, and the second electrode and the fourth electrode have a second polarity opposite the first polarity during a therapeutic treatment in light of Callas, the motivation being to provide the additional benefit of efficiently generating a large ablation zone without thermal buildup while minimizing ablation of good tissue, and without having to divide up the target area into multiple regions and moving the electrodes to repeat the procedure (see Callas [0112] and [0131-0132]). However, Martin in view of Hancock and Callas fails to teach a routing console coupled to the first and second plurality of electrodes, the routing console coupled to a cardiac stimulator and configured to receive data for synchronization of a pulse waveform with a patient cardiac cycle and wherein the processor is operatively coupled to the first and second plurality of electrodes via the routing console.
Martin ‘864 teaches an electrosurgical system with an electrode for use on cardiac tissue (see Fig. 14), comprising a routing console (see interconnector 500; [0058], Fig. 14) coupled between the electrodes (see connection to the electrodes; [0058] and Fig. 14) and the processing circuitry of the system (see operating room equipment 510, 520, 530 and 540, Fig. 14) including a cardiac stimulator (see pacing monitor 520; [0058], Fig. 14), wherein the routing console is configured to receive sensing data from the electrodes via its electrical connection to the electrodes (see [0058] and Fig. 14) and the electrodes are used as sensors for the sensing data such as conduction time and conduction velocity that can be used for synchronization of a pulse waveform with a patient cardiac cycle (see [0063]). Martin ‘864 further teaches the generator used to form lesions is also connected via the routing console (see ASU generator 510; [0058], Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Martin in view of Hancock and Callas to have included a routing console coupled to the first and second plurality of electrodes, the routing console coupled to a cardiac stimulator and configured to receive data for synchronization of a pulse waveform with a patient cardiac cycle and wherein the processor is operatively coupled to the first and second plurality of electrodes via the routing console in light of Martin ‘864, the motivation being to operably couple a number of different operating room equipment with the electrodes of the device (see Martin ‘864 [0058]) and operably connect or disconnect sensitive pieces of equipment to protect them from ablative energies or provide real time controls/switching circuitry (see Martin ‘864 [0058]).
Regarding claim 22, Martin further teaches a pulse generator (RF generator 14) including the processor (see central processing board 105 of PGPub 20070191826 of U.S. Ser. No. 11/457,531 incorporated by reference in [0029] of Martin). However, Martin fails to teach a pulse waveform with an amplitude of at least about 200 Volts as required by the claim.
Callas further teaches an exemplary irreversible electroporation ablation procedure using 3 kVolts (see [0122]). Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in light of Martin in view of Callas to adjust the amplitude of the pulse waveform appropriately for the irreversible electroporation ablation procedure dependent upon the composition and condition of the tissue being treated and the specific electrode being used, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Martin further teaches wherein the first and second pluralities of electrodes are disposed directly across from each other in the cross section orthogonal to the longitudinal axis (as shown in Fig. 4-7).
Regarding claim 25, Martin further teaches wherein at least two of the first plurality of electrodes are spaced apart by a first measure (1.0 mm, [0031]), and the first jaw and the second jaw are spaced apart by a second measure when the tissue is engaged between the first jaw member and the second jaw member (compressed tissue thickness of 2.0 mm forming jaw gap 52; [0035], Figs. 8-10), wherein a ratio of the second measure to the first measure is between about 0.1:1 and about 12:1 (ratio of 2:1).
Regarding claim 26, Martin further teaches wherein a distance between a midpoint of at least two electrodes of the first plurality of electrodes in the cross-section orthogonal to the longitudinal axis is between about 1 mm and about 10 mm (width of electrodes = 0.012 inches = 0.3mm, [0032]; 0.3mm/2 = 0.15mm = midpoint of one electrode to electrode edge; spacing of 1.0mm preferred, [0031]; distance between the midpoints of electrodes 36 and 38 = (0.15mm X 2) + 1.0mm = 1.3mm).
Regarding claim 27, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure of between about 0.5 mm and about 10 mm (“about 0.7 mm to 4 mm”, [0031]; “preferably matching the spacing in the proximal jaw”, [0032]) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure of between about 0.5 mm and about 10 mm (“about 0.7 mm to 4 mm”, [0031]).
Regarding claim 28, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure (“about 0.7 mm to 4 mm”, [0031]; “preferably matching the spacing in the proximal jaw”, [0032]) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure (“about 0.7 mm to 4 mm”, [0031]), wherein a ratio of the first measure to the second measure is between about 0.05:1 and about 20:1 (“preferably matching the spacing in the proximal jaw so that the electrodes in each pair are in opposed relation”, [0032]; this gives a ratio of 1:1).
Regarding claim 29, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure (0.012 inches, [0032], “identical in size and shape”) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure (0.012 inches, [0032]), wherein a ratio of the width of any electrode of the first plurality of electrodes to the width of any electrode of the  second plurality of electrodes to the first measure is between about 0.01:1 and about 10:1 (ratio of 1:1 if electrodes are identical in shape/size).
Regarding claim 31, Martin further teaches wherein each of the first and second jaws has a curved portion (see Figs. 1-3).
Regarding claim 32, Martin in view of Hancock, Callas, and Martin ‘864 teaches the limitations of claim 31, but Martin in view of Hancock, Callas, and Martin ‘864 fails to teach wherein the curved portion has a radius of curvature of about 1 cm or larger. However, it would have been an obvious matter of design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the radius of curvature of the curved portions to about 1 cm or larger to match the type, geometry, or thickness of the tissue being grasped (see Martin [0031]). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 33, Martin further teaches wherein first exposed portion of each electrode of the first plurality of electrodes have a flat or convex shape, wherein the second exposed portion of each electrode of the second plurality of electrodes have a flat or convex shape (see exposed portions as shown in Fig. 4, see also convex, flat shapes shown in Figs. 3 and 4, respectively).
Regarding claim 34, Martin further teaches wherein each of the first plurality of electrodes and the second plurality of electrodes includes more than two electrodes (as shown in Figs. 11-13, see also [0037]).
Regarding claim 35, Martin in view of Hancock, Callas, and Martin ‘864 teaches similar limitations as discussed above in the rejection of claim 21.
Regarding claim 36, Martin further teaches wherein the first and second jaws are configured to transition between a first configuration for positioning the first and second jaws through or around a body cavity, organ system, or anatomical structure and a second configuration for engaging the tissue (see [0026]-[0027]).
Regarding claim 37, Martin further teaches wherein a cross-section of the first, second, third, and fourth electrodes are substantially rectangular (as shown in Figs. 4-10).
Regarding claims 38 and 41-45, Martin in view of Hancock, Callas, and Martin ‘864 teaches similar limitations as discussed above in the rejection of claims 21-22, 27 and 29. With further regard to claim 41, Martin further teaches the first and third electrodes being overlapped with each other laterally with respect to the longitudinal axis and the second and fourth electrodes being overlapped with each other laterally with respect to the longitudinal axis (see top down perspective following the dotted line arrows in annotated Fig. 5 of Marin below, the electrodes both extending laterally relative to the longitudinal axis and overlapped when viewed along the top down dotted line arrow perspective).

    PNG
    media_image2.png
    274
    330
    media_image2.png
    Greyscale


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hancock, Callas, Martin ‘864, and in further view of Swanson (US PGPub 2012/0310237).
Regarding claim 30, Martin in view of Hancock, Callas, and Martin ‘864 teaches all the limitations of claim 1 for which claim 30 is dependent upon. However, Martin in view of Hancock, Callas, and Martin ‘864 fails to explicitly teach an electrode length parallel to the longitudinal axis of between about 10 mm and 120 mm for each of the electrodes.
Swanson teaches an analogous clamping device for supplying ablation energy to tissue (see Fig. 2), the device further including electrode mechanisms (216a/216b) having lengths that are within a range of 4 mm and 20 mm ([0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the length of the electrodes of Martin in view of Hancock, Callas, and Martin ‘864 appropriately to electrode lengths parallel to the longitudinal axis of between about 10 mm and 120 mm for each of the electrodes such that they appropriately correspond to the size of tissue being grasped and treated in light of Swanson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hancock, Callas, Martin ‘864, and in further view of Long et al. (US PGPub 2014/0052126) (“Long”).
Regarding claim 39, Martin in view of Hancock, Callas, and Martin ‘864 teaches the limitations of claim 38, however Martin in view of Hancock, Callas, and Martin ‘864 fails to teach generating irreversible electroporation and forming a contiguous ablation zone with a greater width closer to a surface of the tissue adjacent the first and second electrodes than at a central portion of the tissue.
Long teaches creating electric fields for the purpose of removing undesirable tissue including the use of irreversible electroporation ([0029, 0032, 0034]) to cause cell death using a pulsed AC waveform (see Figs. 5-7) that forms a contiguous ablation zone between the electrodes (see Fig. 17). Long further teaches the pulse waveform including: 
a first level (80; Figs. 5-8) of a hierarchy including a first set of pulses, each pulse of the first set of pulses having a pulse time duration and a first time interval (T in Fig. 5) separating successive pulses ([0057]-[0064] and Figs. 6-8); 
a second level (Tw shown in Figs. 6 and 7) of the hierarchy including a plurality of the first sets of pulses as a second set of pulses, a second time interval (T1-Tw) separating the second sets of pulses, the second time interval being greater than the duration of the first time interval ([0058]-[0064] and Figs. 6-7 show more than 3 pulses 80 in each set); and 
a third level (combination of T1+Tw’s or T2-(T1+Tw) as shown in Fig. 7) of the hierarchy including a plurality of the second sets of pulses as a third set of pulses, a third time interval (Tb shown in Fig. 7) separating the third sets of pulses, the third time interval being greater than the duration of the second level time interval ([0057]-[0064] and Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ablative energy as taught by Martin in view of Hancock, Callas, and Martin ‘864 with the irreversible electroporation technique as taught by Long, the motivation being to provide the additional benefits of avoiding muscle contractions (see Long [0022] and [0065]) and providing for variation of the waveform parameters during the treatment regimen to ensure an effective treatment without undesirable overheating of the treated tissue (see Long [0064]). 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to the previously cited references, however the newly cited reference Martin ‘864 is now being relied upon for the argued claim features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794